        Case 2:16-cv-00506-MPK Document 185 Filed 10/07/19 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


FIRST CHOICE FEDERAL CREDIT                     Civil No. 2:16-cv-00506-NBF-MPK
UNION, AOD FEDERAL CREDIT UNION,
TECH CREDIT UNION, VERIDIAN
CREDIT UNION, SOUTH FLORIDA
EDUCATIONAL FEDERAL CREDIT                      PLAINTIFFS’ MOTION FOR FINAL
UNION, PREFERRED CREDIT UNION,                  APPROVAL OF CLASS ACTION
ALCOA COMMUNITY FEDERAL CREDIT                  SETTLEMENT
UNION, ASSOCIATED CREDIT UNION,
CENTRUE BANK, ENVISTA CREDIT
UNION, FIRST NBC BANK, NAVIGATOR
CREDIT UNION, THE SEYMOUR BANK,
FINANCIAL HORIZONS CREDIT UNION,
NUSENDA CREDIT UNION, GREATER
CINCINNATI CREDIT UNION, KEMBA
FINANCIAL CREDIT UNION, WRIGHT-
PATT CREDIT UNION, and MEMBERS
CHOICE CREDIT UNION, on Behalf of
Themselves and All Others Similarly Situated,

and

CREDIT UNION NATIONAL
ASSOCIATION, GEORGIA CREDIT
UNION AFFILIATES, INDIANA CREDIT
UNION LEAGUE, MICHIGAN CREDIT
UNION LEAGUE, and OHIO CREDIT
UNION LEAGUE,

                            Plaintiffs,

       v.

THE WENDY’S COMPANY, WENDY’S
RESTAURANTS, LLC, and WENDY’S
INTERNATIONAL, LLC,

                            Defendants.
         Case 2:16-cv-00506-MPK Document 185 Filed 10/07/19 Page 2 of 3



       Plaintiffs First Choice Federal Credit Union, et al., hereby respectfully move under Rule

23(e) for class certification and final approval and of the proposed class action Settlement entered

into with Defendants The Wendy’s Company, Wendy’s Restaurants, LLC, and Wendy’s

International, LLC (collectively, “Defendants” or “Wendy’s”). The Court preliminarily approved

the Settlement on February 26, 2019. ECF No. 183. Contemporaneously with this motion,

Plaintiffs are filing a motion under Rules 23(h) and 54(d)(2) of the Federal Rules of Civil

Procedure for an award of attorneys’ fees, reimbursement of expenses, and approval of a Service

Award for each Financial Institution Plaintiff.

       In further support of this motion, Plaintiffs submit the accompanying memorandum of

law, the Joint Declaration of Proposed Class Counsel Gary F. Lynch and Erin Green Comite, the

Declaration of Christopher D. Amundson of Analytics Consulting, LLC, and the Parties’

Settlement Agreement. For additional support, Plaintiffs refer the Court to the memorandum of

law in support of their motion for attorneys’ fees, and the documents attached thereto.

       WHEREFORE, Plaintiffs request that their motion be granted. A proposed final order

and judgment granting the relief requested in this motion is attached.

Dated: October 7, 2019

   CARLSON LYNCH LLP                                         SCOTT+SCOTT
                                                             ATTORNEYS AT LAW LLP
    /s/ Gary F. Lynch                                         /s/ Erin Green Comite
   Gary F. Lynch                                             Erin Green Comite (pro hac vice)
   Jamisen A. Etzel                                          Joseph P. Guglielmo (pro hac vice)
   1133 Penn Avenue, 5th Floor                               156 South Main Street
   Pittsburgh, PA 15222                                      P.O. Box 192
   Telephone: 412-322-9243                                   Colchester, CT 06415
   Facsimile: 412-231-0246                                   Telephone: (860) 537-5537
   glynch@carlsonlynch.com                                   Facsimile: (860) 537-4432
   jetzel@carlsonlynch.com                                   ecomite@scott-scott.com
                                                             jguglielmo@scott-scott.com

                          Co-lead Counsel and Proposed Class Counsel



                                                  1
        Case 2:16-cv-00506-MPK Document 185 Filed 10/07/19 Page 3 of 3



                                CERTIFICATE OF SERVICE
       I hereby certify that on October 7, 2019, I authorized the electronic filing of the foregoing

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to the email addresses denoted on the Electronic Mail Notice List.

                                                      /s/ Gary F. Lynch
                                                     Gary F. Lynch




                                                2
